Opinion filed December 13, 2007











 








 




Opinion filed December 13,
2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00280-CV 
                                                      ________
 
                                  ENDURA PRODUCTS CORP. AND
            ENDURA
PRODUCTS MANUFACTURING CORP., Appellants
 
                                                             V.
 
           BRAD GOLDSMITH
D/B/A PRODUCTION SYSTEMS, Appellee
 

 
                                        On
Appeal from the 142nd District Court
                                                        Midland
County, Texas
                                                Trial
Court Cause No. CV-44,381
 

 
                                             M E M O R A
N D U M   O P I N I O N
 
Appellants
have filed in this court a motion to dismiss their appeal.  In the motion,
appellants state that they no longer desire to pursue this appeal.  The motion
is granted, and the appeal is dismissed.
 
December 13, 2007                                                                 PER
CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.